                         UNITED STATES DJSTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                      NO. 4: 12-CR-40-D



   UNITED STATES OF AMERICA

       v.                                                      ORDER TO SEAL

   TONY MILLER



       On motion of the Defendant, Tony Miller, and for good cause shown, it is hereby

ORDERED that D.E. 68 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This   ___±_ day of Ja,11uq        , 2021.




                                     A      £\n.  H.A
                                    JAMES C. DEVEk III
                                    United States District Judge




            Case 4:12-cr-00040-D Document 75 Filed 01/04/21 Page 1 of 1
